 1
 2
 3
 4
 5
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    FRANCISCO JAVIER VARGAS,                           No. 2:18-CV-2112-MCE-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17
18           Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

19   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

20   District of California local rules.

21           On January 17, 2019, the Magistrate Judge filed findings and recommendations herein

22   which were served on plaintiff at his address of record at the time and which contained notice that

23   the parties may file objections within the time specified therein. On January 25, 2019, plaintiff

24   filed a notice of change of address. The Clerk of the Court re-served the findings and

25   recommendations at plaintiff’s new address on January 28, 2019. To date, no objections to the

26   findings and recommendations have been filed.

27           The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and the Magistrate Judge’s analysis.
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1.     The findings and recommendations filed January 17, 2019, (ECF No. 15) are
 3   ADOPTED in full; and
 4         2.     Plaintiff’s motion for injunctive relief (ECF No. 13) is DENIED.
 5         IT IS SO ORDERED.
 6   Dated: June 25, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
